Citation Nr: 1506145	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-33 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of fractured right leg.
 
2.  Entitlement to service connection for Raynaud's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran had active service from September 1983 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

When this case was most recently before the Board in April 2014, it was remanded for further development.  It is now before the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

In October 2011 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with VBMS. 

It is noted that the agency of original jurisdiction (AOJ) issued a statement of the case in October 2014 addressing the initial rating assigned to the Veteran's service-connected psychiatric disorder.  No formal appeal was filed with respect to that matter, and it is not presently before the Board.


FINDINGS OF FACT

1.  The Veteran's current right leg disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

2.  Raynaud's disease is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of fractured right leg have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for Raynaud's disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial decision on the claim for VA benefits.  December 2009 and March 2010 letters, sent prior to the initial unfavorable adjudication of these claims, advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letters also advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained and considered.  Additionally, the Board finds there has been substantial compliance with its remand directives.  Specifically, a VA examination and a VA addendum opinion addressing the etiology of the claimed disabilities was obtained, and the Board finds that such is adequate to decide the claims for service connection.  In this regard, the VA medical professional who completed the opinion considered all of the pertinent evidence of record, and included rationale, relying on, and citing to, the records reviewed.  

The April 2014 remand also instructed the AOJ to ask the Veteran to submit the positive opinion from Dr. S. that he mentioned during the October 2011 Board hearing; in May 2014 correspondence this was accomplished.  No response or additional medical evidence has been received to date.  See 38 C.F.R. § 3.159(e).  Therefore it is determined that further attempts to obtain them would be futile.  In addition, in compliance with the April 2014 remand, a copy of an MRI report from October 2013 was obtained as instructed.  Furthermore, the Veteran's Social Security Administration records were obtained and the Veteran submitted additional private treatment records of Dr. S and Dr. W.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Board also finds that any concerns in light of Bryant v. Shinseki, 23 Vet. App. 488 (2010) are moot as the development necessary was ordered by the Board in April 2014.  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

Legal Criteria - Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as Raynaud's disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a) (3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); Raynaud's disease is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Analysis

Initially, the Board notes that although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran asserts that service connection is warranted for residuals of fractured right leg and Raynaud's disease as the disabilities are related to service.  Specifically, he testified that his tibia was hit with a heavy metal plate while in service.  The Veteran also testified that he was diagnosed with Raynaud's disease in approximately 2009.  He explained that he suffered a bacterial infection on his right leg, centered directly over the scar that he had from being stitched up in service after breaking his right leg.  He also asserts, through testimony and additional correspondence to VA, that serving on the flight line in all types of weather may have contributed to the development of Raynaud's disease.

Service treatment records show in October 1985 the Veteran was hit by a metal key handle, causing a laceration to the right lower leg; closed with 3 nylon sutures.  November 1985 notes showed bone scan results of probable osteomyelitis in the mid right tibia; bone scan hot in mid tibia and x-ray showed lucent defect "?" Brodie's abscess.  The examiner recommended an open biopsy and culture; bone scan returned with a result of early and late uptake in the whole mid one-third shaft of both the tibia and the fibula.  The examiner stated that it was felt this was probably not related to the recent injury; rule out osteomyelitis, Brodie's abscess, etc., right tibia.  After further evaluation, a right tibia fracture was diagnosed.  A January 1986 note showed a report of fracture (fx) healed, and the Veteran returned to full duty.  Service treatment records show that the discharge physical examination of April 1991 mentioned a fractured right tibia by history and noted that there were no complications, no sequelae, and physical examination was normal.  

Service treatment records do not show complaints of, treatment for, or diagnosis of Raynaud's disease.

An April 2007 private treatment record noted that the Veteran had a motor vehicle accident in 2002.  Subsequently, the Veteran also complained of slipping onto a rock, hurting his right leg during a fall in July 2007 while hiking; the diagnosis was contusion right tibia.  The Veteran was thereafter treated for multiple conditions of the right leg, to include complex regional pain syndrome, peripheral neuropathy, and diffuse reflex sympathetic dystrophy.

The Veteran was afforded a VA examination in July 2013 in which an extensive history of his right leg treatment was noted.  The examiner opined that both claimed conditions on appeal were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness.  The examiner stated that although there was a record of treatment in service for a right leg condition, no permanent residual or chronic disability subject to service connection action was shown by the service medical records or demonstrated by evidence following service.  The examiner stated that the Veteran did have an injury to the right lower leg in October 1985; in January 1986 it was noted that his right lower leg was healed and there was no tenderness.  The examiner stated that the Veteran was thereafter returned to duty; the Veteran was seen by medical staff numerous times after that for unrelated conditions but never again mentioned any problem with his leg though he had the opportunity.  The examiner noted that discharge physical examination of April 1991 mentioned a fractured right tibia by history and noted that there was no complications, no sequelae, physical examination was normal.  The examiner stated that there was no medical evidence of the Veteran being seen for a right leg condition immediately after or up to one year after discharge.  The Veteran was able to work and enjoyed activities such as hiking, fishing, and hunting.  There was no medical evidence of him being seen for a right leg condition until July 2007, 16 years after discharge, when he slipped on a rock while hiking, injuring his right lower leg.  The examiner opined that although the Veteran sustained an injury to the right lower leg while in service, there were no residuals and his leg healed.  The examiner stated that years later the Veteran sustained another injury to his right lower leg which was more likely an injury that led to his complex regional pain syndrome than an injury in the distant past.  The examiner noted that there was also mention of a motor vehicle accident in 2002 from which any injuries or type of injuries was not known.  The examiner concluded that the Veteran's current right leg condition of complex regional pain syndrome was less likely as not related to active military service.

The July 2013 VA examiner also stated that the Veteran was not seen for nor treated for Raynaud's disease while on active military duty or one year after discharge.  The examiner opined that being on a flight line in all types of weather did not automatically lead to Raynaud's; the Veteran's also claimed that he had trench foot, but there was no medical evidence of him being seen for or treated for trench foot.  The examiner concluded that the Veteran's symptoms and current examination did not correlate with Raynaud's; the Veteran was never diagnosed with Raynaud's; the Veteran did not have Raynaud's and therefore no nexus to military service could be established.

In a September 2013 VA neurology treatment record, it was noted that the Veteran was seen for diffuse reflex sympathetic dystrophy involving right ankle joint, tendon, and skin, originating from the service-connected tibial injury in the right leg.  VA treatment records also show repeated diagnosis of reflex sympathetic dystrophy on the right leg secondary to a service-connected injury of the tibia.

An October 2013 VA MRI showed right leg edema of the underlying fat, but no abnormality to bone or muscle.

Dr. T.W., D.O., submitted an undated statement received in June 2014, stating that he was the primary and treating physician for the Veteran during his extended illness that began in July 2009.  Dr. T.W. stated that information was incurred from the Veteran's military medical records that showed the injury he received while on active duty and also detailed an extended period of time before the injury was properly examined and diagnosed.  The doctor stated that the Veteran's military medical records indicated that after this extended period of time during which he did not receive prior medical treatment, he was diagnosed as presenting with longitudinal fracture of the right tibia, Brodie's abscess, and subacute osteomyelitis.  Dr. T.W. stated that nothing in the military records indicated that the original injury and resulting diagnoses were properly medically attended to, leading to the opinion that the Veteran's late (and current) presentation was related to this same injury and lay dormant until it presented again in 2009, as could be reasonably and medically expected.  Dr. T.W. opined that it was at least as likely as not that the currently diagnosed permanent right leg disability, including residuals of the fracture, the resultant peripheral neuropathy, and complex pain syndrome began or was related to the injury incurred while on active duty.  Dr. T.W. also opined that it was at least as likely as not that the current Raynaud's disease began or was related to the same right leg injury and was also due to constant exposure to the elements the Veteran was subjected to while performing his duties.

In a VA addendum opinion submitted in June 2014, the VA examiner stated that the Veteran was seen for a right leg injury in 1985 while on active duty military service.  A note of January 1986 stated that the right lower leg was healed, and the Veteran was returned to full duty.  The discharge physical of April 1991 gave a history of fractured right tibia but also stated that there were no complications, no sequelae and the examination was normal.  After service, the Veteran was able to work and do activities such as hiking and hunting.  There was no further medical evidence of a right leg condition until July 2007, 16 years after discharge, when he slipped on a rock while hiking and injured his right lower leg.  This then began his right leg problems including infection to the leg and eventually getting diagnosed with complex regional pain syndrome.  The VA examiner opined that it was much more likely that the current right leg condition was due to this injury rather than an injury in the remote past from which the Veteran recovered and had no medical evidence of ongoing treatment until the second injury.  The examiner opined that the Veteran's current right leg condition was less likely than not related to active duty military service or any injury incurred in service. 

The June 2014 examiner also stated that the Veteran was not seen for nor treated for Raynaud's while on active duty military service.  There was no medical evidence of a diagnosis of Raynaud's except an undated note by Dr. T.W., giving a diagnosis without any medical examination to verify the diagnosis.  The VA examiner stated that the Veteran's symptoms for this did not correlate with the condition, and immersion in ice water did not produce symptomatology or physical evidence of Raynaud's.  The examiner stated that the Veteran did not have Raynaud's and therefore there was no correlation to service. 

The Board will first consider the applicability of 38 C.F.R. § 3.303(b) to the Veteran's claims.  Residuals of fractured right leg, Raynaud's disease, or manifestations sufficient to identify the disease entities are not shown during service.  Rather, the separation examination in April 1991 did not indicate any residuals of fractured right leg nor Raynaud's disease issues or findings.  Therefore, while Raynaud's disease is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of it was noted in the service records.  While the Veteran testified that he felt Raynaud's disease began in service, the service treatment records, including the separation examination report, do not show any notation of Raynaud's disease.  As a result, the Veteran's statements are outweighed by the more probative service treatment records, particularly the separation examination report.  As such, service connection under 38 C.F.R. § 3.303(b) and/or Walker is not warranted.  Chronicity was not shown in service and these disabilities may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309. 

With regard to entitlement to service connection under the provisions of 38 C.F.R. § 3.303(a), the record reflects conflicting medical opinions as to whether there is a relationship between the residuals of fractured right leg and service and whether the Veteran has Raynaud's disease.  

Supportive of the Veteran's claims are Dr. T.W.'s statements, VA treatment records showing repeated diagnosis of reflex sympathetic dystrophy on the right leg secondary to a service-connected injury of the tibia, and the Veteran's testimony before the undersigned.   

Conversely, VA examinations and medical opinions given by examiners based upon thorough review of the Veteran's service treatment records and private medical records, including those prepared by Dr. T.W., state unequivocally that the Veteran's residuals of fractured right leg are not related to service and that he does not have Raynaud's disease.

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board is obligated to analyze the credibility and probative value of all evidence, account for the evidence that it finds persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  Meyer v. Brown, 9 Vet. App. 425 (1996); Eddy v. Brown, 9 Vet. App. 52 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson, 2 Vet. App. at 618; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  

In this case, for reasons explained herein below, the Board finds that the opinions of the VA medical examiners, that the Veteran's current right leg disability is not related to service and that he does not have Raynaud's disease, are the most probative evidence on the question of medical nexus.  

First, VA treatment records showing a diagnosis of reflex sympathetic dystrophy on the right leg secondary to a service-connected injury of the tibia incorrectly assume that the injury of the tibia is service-connected.  Moreover, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In fact, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  To this point, the VA treatment records do not provide rationale for these diagnoses.

Second, Dr. T.W. stated that nothing in the military records indicated that the original injury and resulting diagnoses were properly medically attended to, leading to the opinion that the Veteran's late (and current) presentation was related to this same injury and lay dormant until it presented again in 2009, as could be reasonably and medically expected.  The Board finds that Dr. T.W.'s statement is factually inaccurate as service treatment records show that in January 1986 the fracture healed, and the Veteran returned to full duty.  Service treatment records show that the discharge physical examination of April 1991 mentioned a fractured right tibia by history and noted that there were no complications, no sequelae, and physical examination was normal.  Dr. T.W.'s statement that the same injury lay dormant until it presented again in 2009 also disregards the aforementioned injury in July 2007 when the Veteran slipped, causing a contusion to the right tibia.  That is, Dr. T.W. did not account for any post-service treatment records.  

Moreover, Dr. T.W. also opined that it was at least as likely as not that the current Raynaud's disease began or was related to the same right leg injury and was also due to constant exposure to the elements the Veteran was subjected to while performing his duties.  The Board finds the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens, 11 Vet. App. 379, 382.  In fact, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. 345, 348.  To this point, Dr. T.W. did not provide rationale for this opinion.

Third, greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

In this case, the opinions expressed in the VA examination and addendum are supported with clinical rationale.  The VA examiners concluded that there was no relationship between the Veteran's residuals of fractured right leg and service based upon the Veteran's service treatment records, post-service records, the Veteran's previous statements, an interview with the Veteran, and his medical examination.  The VA examiner acknowledged a note in January 1986 that the right lower leg was healed, and the Veteran was returned to full duty; moreover, the discharge physical of April 1991 gave a history of fractured right tibia but also stated that there were no complications, no sequelae and the examination was normal.  The VA examiner opined that it was much more likely that the current right leg condition was due to the injury in July 2007 from hiking rather than an injury in the remote past from which the Veteran recovered and had no medical evidence of ongoing treatment until the second injury.  The examiner opined that the Veteran's current right leg condition was less likely than not related to active duty military service or any injury incurred in service. 

The June 2014 examiner also stated that there was no medical evidence of a diagnosis of Raynaud's except an undated note by Dr. T.W., giving a diagnosis without any medical examination to verify the diagnosis.  The VA examiner stated that the Veteran's symptoms for this did not correlate with the condition and immersion in ice water did not produce symptomatology or physical evidence of Raynaud's.  The examiner stated that the Veteran did not have Raynaud's and therefore there was no correlation to service. 

The Board ultimately finds that the opinions of the VA medical examiner are more probative than the opinions of Dr. T.W. because opinions were provided that were supported by rationale.  The examiners reviewed the Veteran's medical history, specifically noting that the Veteran's fracture healed in service, he returned to full duty for over five additional years before discharge, and that he injured his right tibia in July 2007.  Further, the VA examiner performed ice water immersion testing to determine that the Veteran did not have Raynaud's disease; Dr. T.W. did not provide medical examination results to verify the diagnosis.  In sum, the VA examiner's opinions were well-reasoned and supported by sound rationale and therefore outweigh the private physician's opinion.  

Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)).  However, the Veteran's statements that the disabilities are related to service are not competent as the etiology of the diagnosed disorders is beyond the capability of a lay person to observe.  

Based on the medical and lay evidence above, the Board finds the criteria for service connection for a current right leg disability, claimed as residuals of fractured right leg, and Raynaud's disease are not met.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable because the preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for residuals of fractured right leg is denied.
 
Entitlement to service connection for Raynaud's disease is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


